Case 8-19-74214-ast Doc21 Filed 11/06/19 Entered 11/06/19 12:14:28

UNITED STATES BANKRUPTCY COURT

EASTERN DISTRICT OF NEW YORK x

Chapter 7
Case No.. 8-19-74214-ast

Susan Davy-Membreno,

Debtor.

NOTICE OF THE TRUSTEE’S INTENTION TO
ABANDON PROPERTY OF THE BANKRUPTCY ESTATE

TO: ALL CREDITORS AND PARTIES IN INTEREST

PLEASE TAKE NOTICE that, pursuant to Federal Rule of Bankruptcy Procedure
6007(a}, E.D.N.Y. Local Bankruptcy Rule 6007-1, and section 554(a) of Title 11 of the
United States Code (the “Bankruptcy Code”), notice is hereby given that Andrew M. Thaler,
Chapter 7 trustee (the “Trustee”) of the bankruptcy estate (the “Estate”) of Susan Davy-
Membreno (the “Debtor”), intends to abandon the Estate’s interest in the following
property: the Debtor's real property located at 89 Delaware Avenue, Freeport, New York
11520 (the “Freeport Property”).

PLEASE TAKE FURTHER NOTICE, that the Debtor filed a voluntary petition for
relief under Chapter 7 of the Bankruptcy Code on June 10, 2019. Schedule A/B of the
Debtor's petition indicates that the Property is valued at $536,000.00 with a CitiMortgage
Inc., lien in the amount of $415,692.00 and an exemption in the amount of $120,308.00.
Based on this information and my own investigation, there would be little if any equity for
the Estate after legal fees, expenses and exemption was paid, has led the Trustee to
determine that the Estate’s interest in the Freeport Property is of inconsequential value
and burdensome to the Estate.

PLEASE TAKE FURTHER NOTICE that objections, if any, to the Trustee’s proposed
abandonment of the Estate’s interest in the Freeport Property must: (i) be in writing and
state with particularity the legal and factual grounds supporting the objection{s); (ii) be
electronically filed with the Bankruptcy Court; and {iii) be served upon Thaler Law Firm
PLLC, 675 Old Country Road, Westbury, New York 11590 (Attn: Andrew M. Thaler, Esq.}, to

be received no later than November 22, 2019.
Case 8-19-74214-ast Doc21 Filed 11/06/19 Entered 11/06/19 12:14:28

PLEASE TAKE FURTHER NOTICE that, unless written objections are timely filed
and received by the Trustee, the Estate’s interest in the Property shall be deemed
abandoned as of November 25, 2019.

PLEASE TAKE FURTHER NOTICE that, in the event objections to the Trustee's
proposed abandonment of the Property are properly filed and served, a hearing will be
held before the Hon. Alan S. Trust, United States Bankruptcy Judge for the Eastern District
of New York, 290 Federal Plaza, Courtroom 960, Central Islip, New York 11722, at a date

and time determined by the Court, notice of which will be provided by the Trustee

Dated: November 5, 2019
Westbury, New York

THALER LAW FIRM PLLC
Attorneys for Andrew M. Thaler,
Chapter 7 Trustee

675 Old Country Road
Westbury, New York 11590
Phone: (516) 279-6700

Fax: (516) 279-6722

ye wife

Andrew M. Thaler
athaler@athalerlaw.com

 

 
